COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00349-CV


In re Ramin Siroosian, Chiropractic        §    Original Proceeding
Doctors Clinic and Tina Yeshigeta
                                           §    From County Court at Law No. 2

                                           §    of Denton County (CV-2013-01306)

                                           §    December 9, 2014

                                           §    Opinion by Justice Walker

                                           §    Concurrence and Dissent by
                                                Chief Justice Livingston

                                    JUDGMENT

      This court has considered the petition for writ of mandamus filed by

relators Ramin Siroosian, Chiropractic Doctors Clinic and Tina Yeshigeta. We

conditionally grant relators’ petition. Writ will issue only if the trial court fails to

vacate paragraph numbers 1, 2, 3, 4, 5, and 6 of its October 31, 2014 “Order on

Defendant’s Amended Emergency Motion to Compel the Previously Ordered Full

Discovery Responses From Ramin Siroosian, D.C. and Tina Yeshigeta, or in the

Alternative, Motion to Strike.” Our disposition of this original proceeding serves

to lift the stay previously imposed by this court. See Tex. R. App. P. 52.10(b).

      It is further ordered that real party in interest Jennifer B. Mazurek shall pay

all costs of this proceeding, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS

By _/s/ Sue Walker____________________
   Justice Sue Walker